Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

          THIS STOCK PURCHASE AGREEMENT (the "Agreement") is executed as of
December 2, 2002, by and among Trek Resources, Inc., a Delaware corporation (the
"Seller"), Michael E. Montgomery, an individual residing in Dallas County, Texas
("Montgomery"), and Faye C. Briggs, an individual residing in Dallas County,
Texas ("Briggs"). Briggs and Montgomery are collectively referred to herein as
the "Purchasers."

 

RECITALS

 

          The Seller desires to sell 100,000 shares (the "Shares") of its
Series A Convertible Preferred Stock, par value $0.01 per share (the "Series A
Preferred Stock"), to the Purchasers, and the Purchasers desire to purchase from
the Seller the Shares for the consideration and on the terms set forth in this
Agreement.

 

AGREEMENT

 

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements herein contained, the receipt and sufficiency of which are
hereby acknowledged, the Seller and the Purchasers agree as follows:

 

          1.           Sale and Purchase of the Shares. Contemporaneously with
the execution of this Agreement, the Seller shall issue and sell to each
Purchaser, and each Purchaser shall purchase from the Seller, Fifty Thousand
(50,000) shares of Series A Preferred Stock for a purchase price of $500,000
($10.00 per share), payable in immediately available funds, pursuant to the
terms and conditions contained herein. Collectively, the Purchasers shall
purchase One Hundred Thousand (100,000) Shares for an aggregate purchase price
of $1,000,000. Upon receipt of the aforementioned consideration, the Seller
shall deliver to each Purchaser a stock certificate representing 50,000 shares
of Series A Preferred Stock.

 

          2.           Certain Representations and Warranties of the Seller. The
Seller hereby represents and warrants to the Purchasers as follows:

 

                       (a)       Existence; Good Standing. The Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware.

 

                       (b)       Power and Authority. The Seller has full
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
the Seller and is a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except to the
extent that (i) enforcement may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting
creditors= rights and remedies generally; and (ii) the availability of equitable
remedies may be limited by principles of equity.

 

                       (c)       Authorization of Shares. The issuance of the
Shares has been duly authorized by all necessary corporate action on the part of
the Seller and, upon issuance against payment in accordance with the terms
hereof, the Shares will have been validly issued and fully paid and
nonassessable, free and clear of all pledges, liens, encumbrances and preemptive
rights.

 

          3.           Certain Representations and Warranties of
Montgomery.  Montgomery hereby represents and warrants to the Seller as follows:

 

                       (a)       Authority. Montgomery has full power and
authority to enter into this Agreement and to perform his obligations hereunder.
This Agreement has been duly executed and delivered by Montgomery and is a
legal, valid and binding obligation of Montgomery, enforceable against
Montgomery in accordance with its terms, except to the extent that
(i) enforcement may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors=
rights and remedies generally; and (ii) the availability of equitable remedies
may be limited by principles of equity.

 

                       (b)       Investment Intent.

 

                                    (i)       The Seller has informed Montgomery
that, because the Shares have not been registered with the Securities and
Exchange Commission nor with the blue sky authority of any state, Montgomery
must bear the economic risk of the investment in the Shares purchased by him
indefinitely unless they are subsequently registered under the Securities Act of
1933, as amended (the "1933 Act"), and the appropriate state blue sky laws, or
an exemption from such registration is available. Any sale of such Shares or any
part thereof, made in reliance upon Rule 144 promulgated by the Securities and
Exchange Commission under the 1933 Act can be made only in limited amounts in
accordance with the terms and conditions of that Rule and in the case of
securities to which that Rule is not applicable, compliance with some other
exemption from registration under the 1933 Act will be required.

 

                                    (ii)      Montgomery is acquiring the Shares
purchased by him for his own account for investment and not with a view to
dividing such Shares with others, or with a view to or in connection with an
offering or any distribution. Montgomery has no present intention of selling or
otherwise disposing of such Shares.

 

                                    (iii)     Montgomery has no contract,
understanding, agreement or arrangement with any person to sell or transfer to
any such person, or to anyone, or to have any such person sell for Montgomery
any of the Shares purchased by him and Montgomery is not engaged in, and does
not plan to engage, within the foreseeable future, in any discussion with any
person relating to the sale or transfer of such Shares.

 

                                    (iv)      Montgomery is not aware of any
occurrence, event or circumstance upon the happening of which he presently
intends to transfer or sell the Shares owned by him, or any part thereof, and
Montgomery does not have any present intention to sell such Shares, or any part
thereof, after the lapse of any particular period of time.

 

                                    (v)       The negotiations for the purchase
of the Shares purchased by Montgomery have been conducted directly between the
Seller on the one hand and Montgomery on the other. Montgomery acknowledges that
he has been furnished all information that he has requested and to the extent
that he considers necessary and advisable in connection with the purchase of
such Shares.

                                    (vi)      Montgomery acknowledges that he is
able to bear the economic risk of the investment in the Shares purchased by him,
and has such knowledge and experience in financial and business matters that
make him capable of evaluating the risks of the investment in such Shares.

 

                                    (vii)     Montgomery is an "accredited
investor" as defined in Rule 501(a) of Regulation D promulgated under the 1933
Act.

 

                                    (viii)    Montgomery further understands and
agrees that the Shares purchased by him cannot be offered for sale, sold or
otherwise transferred on the register of the Seller until he has notified the
Seller in writing of his respective intention to do so and unless such sale or
transfer does not involve a violation of the 1933 Act or the blue sky laws of
any state having jurisdiction. Montgomery agrees that a restrictive legend may
be placed on the stock certificate representing the Shares purchased by him
substantially as follows:

 



 

          THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAW. SUCH SHARES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR PLEDGED UNTIL
SO REGISTERED OR UNTIL THE CORPORATION HAS RECEIVED ADEQUATE ASSURANCE, BY
OPINION OF COUNSEL OR OTHER MEANS SATISFACTORY TO THE CORPORATION, THAT AN
EXEMPTION FROM REGISTRATION EXISTS FOR SUCH OFFER FOR SALE, SALE, TRANSFER OR
PLEDGE.

 

 

 

 



          4.           Certain Representations and Warranties of Briggs.  Briggs
hereby represents and warrants to the Seller as follows:

 

                       (a)       Authority. Briggs has full power and authority
to enter into this Agreement and to perform her obligations hereunder. This
Agreement has been duly executed and delivered by Briggs and is a legal, valid
and binding obligation of Briggs, enforceable against Briggs in accordance with
its terms, except to the extent that (i) enforcement may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors= rights and remedies generally;
and (ii) the availability of equitable remedies may be limited by principles of
equity.

 

                       (b)       Investment Intent.

 

                                  (i)       The Seller has informed Briggs that,
because the Shares have not been registered with the Securities and Exchange
Commission nor with the blue sky authority of any state, Briggs must bear the
economic risk of the investment in the Shares purchased by her indefinitely
unless they are subsequently registered under the Securities Act of 1933, as
amended (the "1933 Act"), and the appropriate state blue sky laws, or an
exemption from such registration is available. Any sale of such Shares or any
part thereof, made in reliance upon Rule 144 promulgated by the Securities and
Exchange Commission under the 1933 Act can be made only in limited amounts in
accordance with the terms and conditions of that Rule and in the case of
securities to which that Rule is not applicable, compliance with some other
exemption from registration under the 1933 Act will be required.

 

                                  (ii)      Briggs is acquiring the Shares
purchased by her for her own account for investment and not with a view to
dividing such Shares with others, or with a view to or in connection with an
offering or any distribution. Briggs has no present intention of selling or
otherwise disposing of such Shares.

 

                                  (iii)     Briggs has no contract,
understanding, agreement or arrangement with any person to sell or transfer to
any such person, or to anyone, or to have any such person sell for Briggs any of
the Shares purchased by her and Briggs is not engaged in, and does not plan to
engage, within the foreseeable future, in any discussion with any person
relating to the sale or transfer of such Shares.

 

                                  (iv)      Briggs is not aware of any
occurrence, event or circumstance upon the happening of which she presently
intends to transfer or sell the Shares owned by her, or any part thereof, and
Briggs does not have any present intention to sell such Shares, or any part
thereof, after the lapse of any particular period of time.

 

                                  (v)       The negotiations for the purchase of
the Shares purchased by Briggs have been conducted directly between the Seller
on the one hand and Briggs on the other. Briggs acknowledges that she has been
furnished all information that she has requested and to the extent that she
considers necessary and advisable in connection with the purchase of such
Shares.

 

                                  (vi)      Briggs acknowledges that she is able
to bear the economic risk of the investment in the Shares purchased by her, and
has such knowledge and experience in financial and business matters that make
her capable of evaluating the risks of the investment in such Shares.

 

                                  (vii)     Briggs is an "accredited investor"
as defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.

 

                                  (viii)    Briggs further understands and
agrees that the Shares purchased by her cannot be offered for sale, sold or
otherwise transferred on the register of the Seller until she has notified the
Seller in writing of her respective intention to do so and unless such sale or
transfer does not involve a violation of the 1933 Act or the blue sky laws of
any state having jurisdiction. Briggs agrees that a restrictive legend may be
placed on the stock certificate representing the Shares purchased by her
substantially as follows:

 



 

          THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAW. SUCH SHARES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR PLEDGED UNTIL
SO REGISTERED OR UNTIL THE CORPORATION HAS RECEIVED ADEQUATE ASSURANCE, BY
OPINION OF COUNSEL OR OTHER MEANS SATISFACTORY TO THE CORPORATION, THAT AN
EXEMPTION FROM REGISTRATION EXISTS FOR SUCH OFFER FOR SALE, SALE, TRANSFER OR
PLEDGE.

 

 

 

 



          5.           Miscellaneous.

 

                       (a)       Survival. All representations and warranties
made in this Agreement shall survive the execution of this Agreement and the
contemporaneous closing of the transactions contemplated hereby.

 

                       (b)       Governing Law. This Agreement shall be governed
by the substantive laws of the State of Texas.

 

                       (c)       Invalid Provisions. If any provision of this
Agreement is held to be illegal, invalid or unenforceable, such provision shall
be fully severable.

 

                       (d)       Entirety and Amendments. This Agreement
embodies the entire agreement and understanding relating to the subject matter
hereof, supersedes all prior understandings between the parties relating to the
subject matter hereof, and may be amended only by an instrument in writing
executed by the Purchasers and the Seller.

 

                       (e)       Parties Bound. This Agreement shall be binding
upon and inure to the benefit of the Purchasers and the Seller, and their
respective successors and permitted assigns. Neither the Purchasers nor the
Seller may assign its rights or delegate their obligations hereunder (whether
voluntarily, involuntarily, or by operation of law) without the prior written
consent of all other parties.

 

                       (f)       Notices. Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, sent by facsimile transmission (with electronic or telephonic
confirmation of receipt and hard copy original sent by overnight courier), sent
by regularly scheduled overnight courier, or sent by certified or registered
mail, postage prepaid. Any such notice shall be deemed given when so delivered
or successfully sent by facsimile transmission, as follows:

 



          If to the Seller:

Trek Resources, Inc.
4925 Greenville Ave., Suite 955
Dallas, Texas 75206
Attn.: Chief Executive Officer
Facsimile: (214) 373-8035

          If to Montgomery:

Michael E. Montgomery
4925 Greenville Ave., Suite 955
Dallas, Texas 75206
Facsimile: (214) 373-8035

 

 

          If to Briggs:

Faye C. Briggs
12076 Tavel Circle
Dallas, Texas 75230
Facsimile: (___) ___-____

 

 



             (g)       Section and Other Headings. The headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

 

             (h)       Counterparts. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original and all of which
together will constitute one instrument.

 

             (i)       Remedies. All rights and remedies under this Agreement
are cumulative, not exclusive, and shall be in addition to all rights and
remedies available to either party at law or in equity.

 

* * * * *



          IN WITNESS WHEREOF, the Seller and the Purchasers have executed this
Agreement as of the day and year first stated above.

 

 

SELLER:

 

 

 

TREK RESOURCES, INC.

 

 

 

 

 

By:     /s/ Michael E. Montgomery               
Name: Michael E. Montgomery
Title: President and Chief Executive Officer

 

 

 

PURCHASERS:

 

 

 

    /s/ Michael E. Montgomery                    


Name: Michael E. Montgomery

 

 

 

    /s/ Faye C. Briggs                                  


Name: Faye C. Briggs

